Citation Nr: 0113088	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  97-32 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for memory problems, 
reduced energy, night sweats, and sleep disturbance, claimed 
as due to an undiagnosed illness.

2.  Entitlement to service connection for allergy symptoms, 
claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for stomach problems, 
claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Clark C. Evans, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from January to August 1974 
and from September 1990 to May 1991, with additional 
unverified service with the National Guard.  His claims 
initially came before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.

In an October 1999 decision, the Board also denied each of 
the benefits sought on appeal.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a January 2001 order, the Court vacated 
the Board's decision and remanded the matter back to the 
Board for development consistent with the parties' Joint 
Motion for Remand and to Stay Further Proceedings (Joint 
Motion).  


REMAND

The veteran is seeking service connection for disabilities 
involving (i) memory problems, reduced energy, fatigue, night 
sweats, and sleep problems; (ii) allergy symptoms, manifested 
by coughing, wheezing, watery eyes, and sinus pain; and (iii) 
stomach problems.  He claims that each of these disabilities 
is due to an undiagnosed illness from his period of military 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War.

The veteran may be awarded service connection for any 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (2000).  Statutes and regulations 
provide additional means for Persian Gulf veterans to qualify 
for service connection for a disability.  See 38 U.S.C.A. § 
1117 (West 1991 & Supp. 2000); 38 C.F.R. § 3.317 (2000).  
Under 38 C.F.R. § 3.317(a)(1), compensation may be paid to a 
Persian Gulf veteran who "exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms," 
provided that such disability was manifest to a degree of 10 
percent or more prior to December 21, 2001, and that it 
cannot, by history, physical examination, or laboratory 
tests, be attributed to any known clinical diagnosis.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period should be 
considered "chronic" for purposes of adjudication.  See 38 
C.F.R. § 3.317.

The October 1996 rating decision on appeal found each of the 
veteran's claims well grounded but then denied the claims on 
the merits.  In its October 1999 decision, however, the Board 
denied each of the veteran's claims as not well grounded.  
This was an important distinction, as a well-grounded claim 
triggered VA's duty to assist a claimant with the factual 
development of a claim.  Since the RO determined the 
veteran's claims to be well grounded, the Joint Motion 
pointed out that the Board should reconsider the claims in 
light of Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000), 
decided after the Board's 1999 decision was issued while the 
veteran's appeal was pending before the United States Court 
of Appeals for Veterans Claims.  In Nolen, the Federal 
Circuit held that the Court of Appeals for Veterans Claims 
erred when it reconsidered a finding by the Board that the 
appellant's claim had been well grounded.  The Federal 
Circuit stated that, by finding the claim well grounded, VA 
"waived any further challenge on the issue and ha[d] 
obligated itself to provide assistance to the veteran."  
Nolen, 222 F.3d at 1360. 

Since the Court's order, however, recent legislation has 
eliminated the requirement that a claim be well grounded 
before VA's duty to assist is triggered.  On November 9, 
2000, the President signed the "Veterans Claims Assistance 
Act of 2000," Pub. L. No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126), which modified the 
circumstances under which VA's duty to assist claimants 
applies and how that duty is to be discharged.  The law 
affects claims such as these because the claims were pending 
on the date of enactment of the new law.  Changes potentially 
relevant to the claims include a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such development is necessary to make a decision on a 
claim.  As such, VA has a duty to assist the veteran with 
respect to each of the issues on appeal.  

I.  Memory Problems, Reduced 
Energy, Night Sweats, and Sleep 
Disturbance

The veteran claims that he currently suffers from memory 
problems, reduced energy, fatigue, night sweats, and sleep 
problems as a result of having served in the Persian Gulf. 

Service medical records are negative for any psychiatric 
problems.  It was not until a VA examination in May 1994 that 
the veteran first reported trouble sleeping and feeling 
tired.  Similar complaints were reported at a VA examination 
in June 1995, at which time he indicated that he had been 
having problems with his memory and temper.  The examiner 
also discussed difficulties the veteran was having with 
trying to find a job, and noted that he appeared to be under 
some stress and had been having difficulty with anxiety or a 
constellation of feelings which were somatic.  An Axis I 
diagnosis of anxiety, NOS, was provided.  It is unclear, 
however, whether this diagnosis encompassed the veteran's 
complaints of insomnia, memory loss, night sweats, and 
fatigue, or whether it was simply related to his difficulty 
locating employment.  A July 1994 private treatment report 
noted the veteran's complaints of florid night sweats 
associated with fatigue.  The assessment included fatigue and 
sleep disturbance.  It thus appears that the private 
physician did not attribute the veteran's complaints of night 
sweats and fatigue to a known clinical diagnosis.  

Based on the foregoing, and in light of the recent 
legislation concerning the duty to assist, the Board finds 
the veteran should be afforded a VA psychiatric examination 
to determine whether his complaints involving memory 
problems, reduced energy, fatigue, night sweats, and sleep 
problems are attributable to a known clinical diagnosis, and, 
if so, whether such diagnosis is related to service. 


II.  Allergy Symptoms

The veteran claims that he suffers from allergy symptoms, 
diagnosed as allergic rhinitis and sinusitis, with a history 
of bronchitis, manifested by coughing, wheezing and sinus 
pain.  He maintains that these problems first appeared in 
1990 after having been exposed to burning oil fields during 
the Persian Gulf War.  

The veteran's service medical records do not show that he 
suffered from a chronic respiratory or sinus condition.  At a 
separation examination in July 1974 during his first period 
of service, a physician noted the veteran's history of 
chronic hay fever.  Service medical records during his second 
period of service include an April 1991 Desert Storm 
demobilization examination report in which the veteran 
indicated that he had suffered from hay fever "all his 
life."  A report of medical screening noted that the veteran 
had no current medical problems other than seasonal pollen 
allergies, with no evidence of hay fever at the time of 
examination.  The record also contains several letters 
written by the veteran to his wife during his period of 
service in the Persian Gulf in which he related that he had 
sought treatment for a cold and bronchitis.  None of the 
service medical records, however, make any reference to sinus 
or respiratory problems. 

A report from a VA examination performed in March 1992 noted 
that the veteran's respiratory system and sinuses were 
normal.  At a VA examination in August 1993, the veteran 
complained of occasional nighttime wheezing and said he was 
treated for bronchial problems during the first week he was 
stationed in the Persian Gulf.  He admitted that he smoked 11/2 
packs of cigarettes a day.  When asked about childhood 
illnesses, the clinician recorded the veteran's response to 
be "usual with allergies, takes over-the-counter pill." 

At a June 1995 VA examination, the veteran reported a 
constant dry cough, itchiness about the eyes, and a stuffy 
nose.  He explained that his allergies had worsened and that 
he suffered from hay fever.  On examination, his sinuses and 
respiratory system were within normal limits.  The diagnoses 
included (1) allergic rhinitis; and (2) "history of 
bronchitis; no abnormality on examination of the chest[.]"  

The veteran was treated at a VA medical facility in November 
1996 for severe allergy symptoms involving watery eyes and 
nasal congestion.  The veteran said he had been suffering 
from allergy symptoms since he returned from the Gulf War in 
1990.  The diagnosis was allergic rhinitis/sinusitis, but no 
medical opinion as to the etiology of this condition was 
provided.  Testing for allergies in October 1997 revealed 
possible allergic sensitivity.  However, no opinion as to 
date of onset or etiology of the veteran's allergies was 
provided.  

Based on these findings, it is unclear whether the veteran 
suffers from allergy symptoms as a result of service.  As his 
symptoms appear to be related to a known clinical diagnosis 
of allergic rhinitis/sinusitis, the presumption under 
38 C.F.R. § 3.317 for undiagnosed illnesses does not apply.  
Nevertheless, the veteran should be afforded an appropriate 
VA examination to determine whether his allergic 
rhinitis/sinusitis is in any way related to either period of 
active duty service, to include his service in the Southwest 
Asia Theater of Operations during the Persian Gulf War.

III.  Stomach Problems

The veteran claims that he suffers from stomach problems due 
to an undiagnosed illness.  It is important to note that an 
August 1992 rating decision denied the veteran's claim of 
entitlement to service connection for an abdominal wall 
injury resulting from an alleged motor vehicle accident.  
That issue, however, is not currently before the Board. 

The service medical records do not reflect that the veteran 
sought treatment for gastrointestinal problems.  Moreover, 
medical records developed post-service, including VA 
examination reports dated in March 1992, August 1993 and June 
1995, do not show any evidence of stomach trouble apart from 
the veteran's abdominal wall injury.  A July 1994 private 
clinical report contained the veteran's history of a stomach 
wall problem after driving his truck into a hole while in 
Saudi Arabia.  Physical examination of the abdomen revealed 
mild tenderness in the mid-upper epigastrium area.  The 
veteran reported no other stomach problems, and specifically 
denied constipation, diarrhea and nausea.  Physical 
examination also identified no gastrointestinal problems. 

Under these circumstances, it does not appear that the 
veteran suffers from any objective indicators of a chronic 
gastrointestinal condition.  Nevertheless, in light of the 
recent amendment concerning the duty to assist, the veteran 
should be afforded an appropriate VA examination to determine 
whether he suffers from any objective indications of chronic 
gastrointestinal disability, or whether he suffers from a 
diagnosed gastrointestinal condition related to service. 

As a final note, the record suggests that outstanding medical 
records may exist which have not been associated with the 
claims file.  In a February 2001 letter, the veteran's 
attorney explained that the veteran had additional private 
medical evidence to submit in connection with this appeal.  
Thus, the veteran should be provided an opportunity to submit 
any additional outstanding records in support of his claims. 

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment pertaining to 
the claimed disabilities on appeal.  If 
any requested records are not available, 
or the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.  The RO should ensure that 
the notification and documentation 
requirements mandated by the Veterans 
Claims Assistance Act of 2000 are met.

2.  The RO should afford the veteran a VA 
psychiatric or other medical examination 
to determine the nature, extent and 
etiology of his claimed symptoms 
involving memory problems, reduced 
energy, night sweats, and sleep 
disturbance.  The claims file, including 
a copy of this REMAND, should be made 
available to the examiner in conjunction 
with the examination.  The examiner 
should clearly indicate whether any such 
symptoms noted on examination are 
attributable to the diagnosis of anxiety, 
NOS, as listed in the June 1995 VA 
examination report, or to an undiagnosed 
illness.  If any of the symptoms at issue 
are attributable to a known psychiatric 
or other clinical diagnosis, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent likelihood or greater) that such 
disability is related to service, namely 
his service in the Southwest Asia theater 
of operations.  All opinions and 
conclusions expressed must be accompanied 
by a complete rationale. 

3.  The RO should afford the veteran a VA 
examination to determine the nature, 
extent and etiology of his claimed 
stomach problems.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner in 
conjunction with the examination.  All 
necessary tests and studies should be 
accomplished, and the examiner should 
comment on whether the veteran suffers 
from any stomach problems, other than his 
abdominal wall injury.  The examiner 
should also clearly indicate whether any 
such symptoms noted on examination are 
attributable to a specific ongoing 
disease process or to an undiagnosed 
illness.  If any symptoms are 
attributable to a known clinical 
diagnosis, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that such disability is 
related to service, namely his service in 
the Southwest Asia theater of operations.  
All opinions and conclusions expressed 
must be accompanied by a complete 
rationale. 

4.  The RO should afford the veteran an 
appropriate VA examination to determine 
the nature, extent, and etiology of his 
claimed allergy symptoms.  The claims 
file, including a copy of this REMAND, 
should be made available to the examiner 
in conjunction with the examination.  All 
necessary tests and studies should be 
accomplished, and the examiner should 
comment on whether the veteran suffers 
from allergy symptoms.  The examiner 
should clearly indicate whether any such 
symptoms noted on examination are 
attributable to a specific ongoing 
disease process or to an undiagnosed 
illness.  If any disability is noted on 
examination, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that such disability is 
related to service, namely his service in 
the Southwest Asia theater of operations.  
All opinions and conclusions expressed 
must be accompanied by a complete 
rationale. 

5.  The RO should review the examination 
reports to determine if they are in 
compliance with this REMAND.  If 
deficient in any manner, they should be 
returned, along with the claims file, for 
immediate corrective action.  In 
addition, the RO is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.

6.  After undertaking any additional 
development deemed appropriate, and 
giving the appellant full opportunity to 
supplement the record, the RO should then 
readjudicate the veteran's claims of 
entitlement to service connection for (1) 
memory problems, reduced energy, night 
sweats, and sleep disturbance; (2) 
allergy symptoms; and (3) stomach 
problems.  If any benefit remains denied, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence 
and to comply with an order of the Court.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the appellant until he is notified.  The 
appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




